          Case 1:19-cr-00131-PAE Document 584
                                          583 Filed 11/25/20 Page 1 of 1



                                 DOAR RIECK KALEY & MACK
                                          ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                                  ASTOR BUILDING
WALTER MACK                                                                              7TH FLOOR
                                                                                       217 BROADWAY
   OF COUNSEL
JOHN JACOB RIECK, JR.                                                              NEW YORK, N.Y. 10007-2911
JOHN F. KALEY
                                                                                    TELEPHONE: (212) 619·3730
DAVID RIVERA
                                                                                    FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR
                                                                                      e-mail: firm@doarlaw.com
                                                                                      website: www.doarlaw.com



                                                                   November 25, 2020


By ECF Filing
The Honorable Paul A. Engelmayer
United State District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

                                 Re: United States . v. Faustin, Docket No. 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

        I represent Geraldine Faustin in the above‐referenced matter. An in‐person sentencing of Ms.
Faustin presently is scheduled for December 9, 2020. Given what I understand to be the limitations on
in‐person proceedings, I write now to request that sentencing be adjourned until February 4, 2021
either at 10:30 a.m. or 2:30 p.m., which I understand are an available date and times on the Court’s
calendar. Ms. Faustin is on bail and not in custody.

        Thank you for the Court’s consideration of this request.

                                                                   Respectfully submitted,

                                                                           /s/

                                                                   John F. Kaley

cc: AUSA Daniel Wolfe
    AUSA Benjamin Schrier                    GRANTED. Sentencing is adjourned to February 4, 2021 at 2:30
    (via email and ECF filing)               p.m. The parties shall serve their sentencing submissions in
                                             accordance with this Court's Individual Rules & Practices in
                                             Criminal Cases. The Clerk of Court is requested to terminate the
                                             motion at Dkt. No. 583.                 11/25/2020


                                                                            PaJA.�
                                                        SO ORDERED.

                                                                       __________________________________
                                                                             PAUL A. ENGELMAYER
                                                                             United States District Judge
